Exhibit 10.3

     
 
  Your Name:
 
 
  Total No. of Options:
 

PRG-SCHULTZ NON-QUALIFIED STOCK OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
PRG-SCHULTZ INTERNATIONAL, INC. (“PRG-Schultz”) is pleased to grant to the
person signing below (“you” or “Optionee”) the Non-Qualified Stock Option
described below under the PRG-Schultz 2008 Equity Incentive Plan (the “Plan”).
For tax law purposes, this Option shall be treated as a Non-Qualified Stock
Option. This Option is not intended to be and shall not be treated as an
Incentive Stock Option for tax law purposes.
Grant Date:
Exercise Price per Share:
Option Expiration Date:
Vesting: Subject to the Plan and this Agreement, one-hundred percent (100%) of
the shares of Common Stock subject to this Option may be purchased on or after
the earlier of (i) May 29, 2008, or (ii) the date of, and immediately prior to,
the 2009 annual meeting of PRG-Schultz’s shareholders, provided the Optionee has
been continuously serving as a member of the Board from the Grant Date until the
earlier of such times. Notwithstanding the foregoing, one-hundred percent (100%)
of the shares of Common Stock subject to this Option may be purchased on or
after a Change of Control, provided the Optionee has been continuously serving
as a member of the Board from the Grant Date until the time of the Change of
Control.
The following documents are incorporated in this Agreement by reference and
contain important information about your Options. Copies of these documents are
being provided to you concurrently with this Stock Option Agreement. Please
review carefully and contact PRG-Schultz Human Resources if you have any
questions:
Additional Terms and Conditions describes how to exercise your Option, what
happens if you cease to serve as a director of PRG-Schultz before you exercise
your Option and where to send notices; and
The Plan contains the detailed terms that govern your Option. If anything in
this Agreement or the other attachments is inconsistent with the Plan, the terms
of the Plan, as amended from time to time, will control; all terms used herein
that are defined in the Plan have the same meaning given them in the Plan.
Please sign in the space provided below, keep a copy of this Agreement for your
records, and return both originals to PRG-Schultz Human Resources.

     
 
   
Optionee:
  PRG-SCHULTZ INTERNATIONAL, INC.
 
   
 
   
 
  By:
 
 
   
Print Your Name:
 
  Name:
 
 
   
Your Residence Address:
 
  Its:
 
 
   
 
   

 



--------------------------------------------------------------------------------



 



ADDITIONAL TERMS AND CONDITIONS OF YOUR OPTION
HOW TO EXERCISE YOUR OPTION

•   The Plan is administered by the Plan Administrator in the Finance Department
in the Atlanta office. The Administrator is responsible for assisting you in the
exercise of your option and maintaining the records of the Plan. He may be
reached at (770) 779-6554 or 3037. If you have questions about your options, how
you go about exercising your options or how the Plan works, please contact the
Administrator during normal business hours.

•   The exercise date of your Option is the date of delivery to the Plan
Administrator of your notice of exercise. The notice must be accompanied by
payment of the Option price in full. You may pay part or all of the Option price
(i) in cash, (ii) by certified or bank cashier’s check, (iii) by a cashless
exercise through a broker, (iv) by means of a “net exercise” procedure (for
which only whole shares may be used) or (v) by any combination of the
aforementioned methods of payment. If shares of Common Stock are used by means
of a “net exercise” procedure to pay part or all of the Option price, the sum of
the cash and cash equivalent and the Fair Market Value (determined as of the day
preceding the date of exercise) of the shares of Common Stock surrendered must
not be less than the Option price of the shares of Common Stock for which the
Option is being exercised.

•   Except as provided herein and in the Plan, this Option is nontransferable.
This Option may be transferred by will or the laws of descent and distribution
and, notwithstanding the foregoing, during the Optionee’s lifetime, may be
transferred by the Optionee to any of the Optionee’s “family members” (as such
term is defined in the General Instructions to the Form S-8 Registration
Statement Under the Securities Act of 1933). Any such transfer will be permitted
only if (i) the Optionee does not receive any consideration for the transfer and
(ii) the Plan Administrator expressly approves the transfer. Any transferee to
whom this Option is transferred shall be bound by the same terms and conditions,
including with respect to exercisability, that govern this Option in the hands
of the Optionee; provided, however, that the transferee may not transfer this
Option except by will or the laws of descent and distribution. No right or
interest of the Optionee or any transferee in this Option shall be subject to
any lien, obligation or liability of the Optionee or any transferee.

EFFECT OF TERMINATION OF BOARD SERVICE.

•   Termination of Board Service Before a Change of Control. Except as set forth
below regarding a “Change of Control,” if your Board service terminates for any
reason, you (or your estate) can exercise any portion of your vested Option at
any time until the earlier of (a) three (3) years after the date of termination
of your Board service or (b) the Option Expiration Date. After such earlier
date, the unexercised Options shall terminate. Except as set forth below
regarding a “Change of Control,” all of your unvested Options will terminate
immediately following the termination of your Board service for any reason.

•   Change of Control. Upon the occurrence of a Change of Control, as such term
is defined in the Plan, as in effect on the date hereof, before the termination
of your Board service, one-hundred percent (100%) of the shares of Common Stock
subject to this Option may be purchased if you have continuously served as a
member of the Board from the Grant Date until the time of the Change of Control.
Then, you (or your estate) can exercise any portion of your vested Options until
the Option Expiration Date, regardless of any subsequent termination of your
Board service for any reason.

NOTICES. All notices pursuant to this Agreement will be in writing and either
(i) delivered by hand, (ii) mailed by United States certified mail, return
receipt requested, postage prepaid, or (iii) sent by an internationally
recognized courier which maintains evidence of delivery and receipt. All notices
or other communications will be directed to the following addresses (or to such
other addresses as either of us may designate by notice to the other):

-2-



--------------------------------------------------------------------------------



 



         
 
  To the Company:   PRG-Schultz International, Inc.
600 Galleria Parkway, Suite 100
Atlanta, GA 30339
Attention: Senior Vice President-Human Resources
 
       
 
  To you:   The address set forth on page 1

MISCELLANEOUS.

•   The Optionee has received a copy of the Plan, has read and understands the
terms of the Plan and this Agreement, and agrees to be bound by their terms and
conditions. Failure by you or PRG-Schultz at any time or times to require
performance by the other of any provisions in this Agreement will not affect the
right to enforce those provisions. Any waiver by you or PRG-Schultz of any
condition or the breach of any term or provision in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall apply only to that
instance and will not be deemed to waive conditions or breaches in the future.
If any court of competent jurisdiction holds that any term or provision of this
Agreement is invalid or unenforceable, the remaining terms and provisions will
continue in full force and effect, and this Agreement shall be deemed to be
amended automatically to exclude the offending provision. This Agreement may be
executed in multiple copies and each executed copy shall be an original of this
Agreement. This Agreement shall be subject to and governed by the laws of the
State of Georgia. No change or modification of this Agreement shall be valid
unless it is in writing and signed by the party against which enforcement is
sought. This Agreement shall be binding upon, and inure to the benefit of, the
permitted successors, assigns, heirs, executors and legal representatives of the
parties hereto. The headings of each Section of this Agreement are for
convenience only. This Agreement and the Plan contain the entire agreement of
the parties hereto and no representation, inducement, promise, or agreement or
otherwise between the parties not embodied herein shall be of any force or
effect, and no party will be liable or bound in any manner for any warranty,
representation, or covenant except as specifically set forth herein.

-3-